     Case 1:17-cv-09268-VEC-RWL Document 232 Filed 12/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PAUL CONTI,
                        Plaintiff / Counterclaim-
                        Defendant
                                                             No. 17-CV-9268 (VEC)
          -against-

JOHN DOE,

                        Defendant / Counterclaim-
                        Plaintiff.


                                     NOTICE OF MOTION

                 PLEASE TAKE NOTICE that upon the following papers:

   (i)     Defendant’s/Counterclaim-Plaintiff’s Statement of Undisputed Material Facts Pursuant

           to Local Rule 56.1;

   (ii)    the Declaration of Andrew G. Celli, Jr., dated December 18, 2020, and the exhibits

           attached thereto; and

   (iii) the Memorandum of Law in Support of Motion for Summary Judgment, with

           Appendix;

Defendant/Counterclaim Plaintiff John Doe will move this Court for an Order pursuant to

Federal Rule of Civil Procedure 56 granting him summary judgment on Plaintiff/Counterclaim

Defendant Paul Conti’s claim for defamation, and for such other relief as the Court deems

appropriate and just.




                                                    1
     Case 1:17-cv-09268-VEC-RWL Document 232 Filed 12/18/20 Page 2 of 2




              PLEASE TAKE NOTICE that opposition papers, if any, shall be served in

accordance with the schedule previously set by the Court.




Dated: December 18, 2020
       New York, New York

                                                    EMERY CELLI BRINCKERHOFF
                                                    ABADY WARD & MAAZEL LLP


                                                         /s
                                                    Andrew G. Celli, Jr.
                                                    Katherine Rosenfeld
                                                    Samuel Shapiro
                                                    Nick Bourland

                                                    600 Fifth Avenue, 10th Floor
                                                    New York, New York 10020
                                                    (212) 763-5000

                                                    Attorneys for Defendant John Doe




                                               2
